ON MOTION POE REHEARING
April 23, 1942.
After considering the motion for rehearing filed by the intervener, we fail to find in it anything which has not been sufficiently discussed in the opinion delivered in this ease, except as regards the assertion to the effect that here in Puerto Rico the district attorney can not be compelled to eieet between two or more offenses where only one offense *222is charged in the information, although the evidence tends to show two or more. The intervener bases this assertion on the absence in this jurisdiction of any statute authorizing such practice. No statute is required for vesting the court with such power, which is the logical result of the principle set forth in §77 of the Code of Criminal Procedure, which provides that the information must charge hut one offense, and of the provisions of §153 (2) of the same statute, which allow a defendant to demur to the information where it appears on the face of the information that more than one offense is charged against him. It is evident that if the information charges hut one offense and the evidence tends to show the commission of more than one, then, as the defendant is unable to interpose a demurrer — since only one offense is charged on the face of the information — the court, in the exercise of its power to direct and conduct the proceedings before it so as to conform them to law and justice, can and must require the district attorney to confine himself, in pursuance of §77, siopra, to elect and prove but one offense. The court is under no obligation to remain idle and wait for the defendant to object to each of the questions propounded by the distinct attorney concerning two or more offenses, as suggested by the intervener. Having discarded the other offenses on motion of the court, the case proceeds normally, avoiding any interruptions and delays necessarily resulting from each objection of the defendant and avoiding at the same time the risk of confusing or misleading the mind of the jurors with the hearing of evidence relating to other offenses, of which the defendant can not be convicted under the information filed. The law seeks to be practical in its functioning and to discard everything that might be useless and -that might unnecessarily hinder its primary purpose, which is the furtherance of justice.
In view of all the foregoing, the motion for rehearing must be denied.